DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 29 August, 2018.  These drawings are accepted.
Claim Objections
Claim 22 is objected to because of the following informalities:  In claim 22, “An system” should be changed to --a system--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 recites “injecting treatment fluid into the one or more internals; and/or producing fluids from the one or more intervals”. This recitation is indefinite because of the use of “and/or”, as it is generally accepted that injection and production do not occur simultaneously.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0040054 A1 (Haugen et al.) in view of US 2016/0340994 A1 (Ferguson et al.) and US 2016/0245046 A1 (Butler et al.).
As concerns claim 1, Haugen et al. discloses an inflatable deflector tool for reentry access into a lateral wellbore, the tool comprising: a body with an internal flow passage (see figure 7A); and wherein the extended surface 85 pushes the tool away from a wall of a main wellbore toward an opposite wall of the main wellbore and diverts the tool into a lateral wellbore (figure 7B). Haugen et al. lacks to disclose an inflatable bladder disposed along an exterior portion of the body; and a flow restrictor that at least partially restricts fluid flow through the internal flow passage and creates a pressure differential across the tool when fluid pressure rises at an inlet of the internal flow passage, wherein the pressure differential causes inflation of the inflatable bladder and a surface of the inflatable bladder is extended radially outward from the body in response to the inflation; nevertheless Ferguson et al. discloses a flow restrictor 40 that at least partially restricts fluid flow through the internal flow passage and creates a pressure differential across the tool when fluid pressure rises at an inlet of the internal flow passage to control movement of the tool, and Butler et al. discloses an inflatable deflector tool with an internal note the port at 314) wherein the pressure differential causes inflation of the inflatable bladder and a surface of the inflatable bladder is extended radially outward from the body in response to the inflation (see at least 0033, wherein a compression ring at 308 is replaced by an expandable bladder which acts against the collet fingers 310 to move the tool into a lateral wellbore, see figure 1). As all of the references are drawn to controlling the direction of the wellbore tool, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the bladder and flow restrictor into the deflector tool to obtain the predictable result of using the well fluids to control the direction of the tool and steer it into a lateral wellbore.
As concerns claim 2, Butler et al. discloses the tool of claim 1, wherein the body is a cylindrical body with a nose that has a shape selected from a group consisting of a lipstick shape, a conical shape, and a spherical shape (see at least figures 3A and 3B).
As concerns claim 3, Ferguson et al. discloses the tool of claim 1, wherein the flow restrictor is removable, and wherein the flow restrictor is removed by one of the group consisting of failure of a shear structure, disintegration of the flow restrictor, dispersion of the flow restrictor, degradation of the flow restrictor, and combinations thereof (0111-0112).
	As concerns claim 4, the combination discloses the tool of claim 1, wherein the tool is attached to a distal end of a tubing string and the tool diverts the distal end of the tubing string into the lateral wellbore (see Haugen et al. at figures 7A and 7B, also see Butler et al. at figures 5B and 6B).
	As concerns claim 7, Butler et al. discloses the tool of claim 1, further comprising an extendable arm, wherein the inflation of the inflatable bladder radially extends the extendable arm, and displaces the tool away from the main wellbore wall (see figure 4A, 310 is reasonably interpreted as an extendable arm, it may be actuated by an inflatable bladder, see 0033).
collet fingers 310).
	As concerns claim 9, Butler et al. discloses the tool of claim 7, wherein the extendable arm comprises at least first and second ends, and the first end is attached to the tool at an attachment point, and wherein the inflation of the inflatable bladder pivots the first end about the attachment point (from the position of 4A to the position of 4B).
	As concerns claim 12, Haugen et al. discloses a method for reentering a lateral wellbore, the method comprising: attaching an inflatable deflector tool to a distal end of a tubing string, the tool comprising; a body with an internal flow passage (figures 7A and 7B), pushing the inflatable deflection tool away from a wall of the main wellbore and toward an opposite wall of the main wellbore in response to the inflating (expandable pad 85); and further extending the tubing string into the main wellbore, with the inflatable deflector tool entering the lateral wellbore (figure 7B).
	Haugen et al. lacks to discloses the method comprising an inflatable bladder attached to an exterior portion of the body, and a flow restrictor that at least partially restricts fluid flow through the internal flow passage; positioning the inflatable deflector tool proximate and above an intersection of a lateral wellbore by extending the tubing string through a main wellbore; increasing fluid pressure in the tubing string, thereby inflating the inflatable bladder; nevertheless Ferguson et al. discloses a flow restrictor 40 that at least partially restricts fluid flow through the internal flow passage and creates a pressure differential across the tool when fluid pressure rises at an inlet of the internal flow passage to control movement of the tool, and Butler et al. discloses an inflatable deflector tool with an internal flow restrictor (note the port at 314) wherein the pressure differential causes inflation of the inflatable bladder and a surface of the inflatable bladder is extended radially outward from the body in response to the inflation (see at least 0033, wherein a compression ring at 308 is replaced by an expandable bladder which acts against the collet fingers 310 to move the tool into a lateral wellbore, see figure 1). As all of the references are drawn to controlling the direction of the wellbore tool, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the bladder and flow restrictor into the deflector tool to obtain the predictable result of using the well fluids to control the direction of the tool and steer it into a lateral wellbore.
	As concerns claim 19, Butler et al. discloses the method of claim 12, wherein the inflatable deflector tool further comprises an extendable arm, and wherein the inflation of the inflatable bladder radially extends the extendable arm, and displaces the tool away from the main wellbore wall (see figure 4A, 310 is reasonably interpreted as an extendable arm, it may be actuated by an inflatable bladder, see 0033).
	As concerns claim 20, Butler et al. discloses the method of claim 19, wherein the extendable arm is selected from a group consisting of a plastic band, a metal band, a metal structure, and a multiple-segmented metal structure (collet fingers 310).
	As concerns claim 21, Butler et al. discloses the method of claim 19, wherein the extendable arm comprises at least first and second ends, and the first end is attached to the tool at an attachment point, and wherein the inflation of the inflatable bladder pivots the first end about the attachment point (from the position of 4A to the position of 4B).
	As concerns claim 22, Haugen et al. discloses a system for reentry access into a lateral wellbore, the system comprising: a tubing string 75; an inflatable deflector tool attached to a distal end of the tubing string, the tool comprising: a body with an internal flow passage, and wherein the extended surface 85 pushes the tool away from a wall of a main wellbore toward an opposite wall of the main wellbore and diverts the tool into a lateral wellbore (see figures 7A and 7B). Haugen et al. lacks to disclose an inflatable bladder disposed along an exterior portion of the body, and a flow restrictor that restricts fluid flow through the internal flow passage; a pressure source fluidicly coupled to the tubing note the port at 314) wherein the pressure differential causes inflation of the inflatable bladder and a surface of the inflatable bladder is extended radially outward from the body in response to the inflation (see at least 0033, wherein a compression ring at 308 is replaced by an expandable bladder which acts against the collet fingers 310 to move the tool into a lateral wellbore, see figure 1). As all of the references are drawn to controlling the direction of the wellbore tool, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the bladder and flow restrictor into the deflector tool to obtain the predictable result of using the well fluids to control the direction of the tool and steer it into a lateral wellbore.
	As concerns claim 23, Ferguson et al. discloses the system of claim 22, wherein the flow restrictor is removable, and wherein the flow restrictor is removed by one of the group consisting of failure of a shear structure, disintegration of the flow restrictor, dispersion of the flow restrictor, degradation of the flow restrictor, and combinations thereof (0111-0112).
	As concerns claim 24, Butler et al. discloses the system of claim 22, wherein the tool further comprising an extendable arm, wherein the inflation of the inflatable bladder radially extends the extendable arm, and displaces the tool away from the main wellbore wall (see figure 4A, 310 is reasonably interpreted as an extendable arm, it may be actuated by an inflatable bladder, see 0033).
s 5-6, 10-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al., as modified above, and further in view of US 5,520,252 (McNair).
As concerns claim 5, the combination discloses the tool of claim 4, wherein an outer diameter of the tool is smaller than an outer diameter of the tubing string (see, Haugen et al. in the embodiments of figures 6A and 6B), but lacks to explicitly disclose wherein the tool is extended past a polished bore receptacle (PBR) in an upper end of a lower completion string in the lateral wellbore, and wherein the tool positioned in the lower completion string below the PBR with the tubing string sealingly engages the PBR; nevertheless McNair wherein the tool is extended past a polished bore receptacle (PBR) in an upper end of a lower completion string in the lateral wellbore, and wherein the tool positioned in the lower completion string below the PBR with the tubing string sealingly engages the PBR (note the polished bore receptacle 284 in figures 11A-11E for positioning in the lateral wellbore for sealing).
It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the PBR into the deflector tool to obtain the predictable result of effectively sealing the lateral wellbore, in view of the disclosure of McNair.
As concerns claim 6, Official Notice is taken that friction reducers are well known when running tools into and out of wellbores.
As concerns claims 10-11 and 17-18, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
As concerns claim 13, the combination discloses the method of claim 12, further comprising: decreasing fluid pressure in the tubing string, thereby deflating the inflatable bladder (see Butler et al., at 0040 et seq.); further extending the tubing string into the lateral wellbore, thereby extending the inflatable deflector tool into a lower completion string and past a polished bore receptacle (PBR) at a proximal end of the lower completion string; and sealingly engaging the PBR with seals disposed at the as shown in figures 11A-11E of McNair, it further would be obvious to reverse the procedure to return the tool to its default position).
As concerns claim 14, McNair discloses the method of claim 13, further comprising: fracturing one or more intervals in the lateral wellbore; injecting treatment fluid into the one or more intervals; and/or producing fluid from the one or more intervals (see 3:1+). 
As concerns claim 15, Ferguson et al. discloses the method of claim 13, further comprising: removing the flow restrictor from the inflatable deflector tool, wherein the removing is performed by an operation selected from a group consisting of: shearing at least one shear structure by increasing the fluid pressure in the tubing string above a predetermined level and ejecting the flow restrictor from the tool, disintegrating the flow restrictor, 21WO 2019/094048PCT/US2017/061328 dispersing the flow restrictor, degrading the flow restrictor, and combinations thereof (0111-0112).
As concerns claim 16, the combination discloses the method of claim 12, further comprising: decreasing fluid pressure in the tubing string, thereby deflating the inflatable bladder; further extending the tubing string into the lateral wellbore, wherein the inflatable deflector tool extends into a casing string in the lateral wellbore; and setting a packer positioned in the main wellbore near the distal end of the tubing string, thereby sealingly engaging the main wellbore (as shown in figures 11A-11E of McNair, it further would be obvious to reverse the procedure to return the tool to its default position, also see figures 5G and 5H, note the packer at 116).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,415,238 (Nice) is drawn to an apparatus for guiding a tool string into a lateral wellbore; US 5,318,121 (Brockman et al.) discloses a method and apparatus for locating and re-entering a lateral wellbore using a whipstock with sealable bores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/              Primary Examiner, Art Unit 3679